634 N.W.2d 173 (2001)
In re Petition for DISCIPLINARY ACTION AGAINST Richard G. DAY, an Attorney at Law of the State of Minnesota.
No. C7-00-1117.
Supreme Court of Minnesota.
October 1, 2001.

ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Richard G. Day has committed professional misconduct warranting public discipline, namely, practicing law after suspension, failing to return client property and failing to cooperate in the disciplinary proceedings in violation of Minn. R. Prof. Conduct 1.16(d), 5.5, and 8.1(a)(3) and Rule 25, Rules on Lawyers Professional Responsibility (RLPR).
Respondent admits his conduct violated the Rules of Professional Conduct, waives his rights under Rule 14, RLPR, and has entered into a stipulation with the Director wherein they jointly recommend that the appropriate discipline is an indefinite suspension with reinstatement conditioned upon a petition and hearing as set forth in Rule 18, RLPR, payment of costs in the amount of $900 under Rule 24, RLPR, *174 compliance with Rule 26, RLPR, successful completion of the professional responsibility examination under Rule 18(e), RLPR, and satisfaction of the continuing legal education requirements under Rule 18(e), RLPR.
This court has independently reviewed the file and approves the jointly recommended disposition.
IT IS HEREBY ORDERED that respondent Richard G. Day is indefinitely suspended from the practice of law with reinstatement conditioned on the agreed-upon terms set forth above. Respondent shall pay $900 under Rule 24, RLPR.
BY THE COURT
Paul H. Anderson
Associate Justice